AP-
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
  April 27, 2015                                            Transmitted 4/24/2015 4:18:22 PM
                                                              Accepted 4/27/2015 9:07:36 AM
                             NO. AP-76,464                                    ABEL ACOSTA
                                                                                      CLERK

                   IN THE COURT OF CRIMINAL APPEALS
                            AT AUSTIN, TEXAS

             EX PARTE NEAL HAMPTON ROBBINS, Applicant

                      IN THE 410TH DISTRICT COURT
                    OF MONTGOMERY COUNTY, TEXAS

                 Application for Writ of Habeas Corpus
       from the 410th District Court of Montgomery County, Texas
                          No. 98-06-00750-CR-A

              APPLICANT’S SUPPLEMENTAL MOTION FOR
             RECONSIDERATION ON COURT’S OWN MOTION

TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       NEAL HAMPTON ROBBINS, Applicant, by Counsel, BRIAN WICE,

pursuant to TEX.R.APP.P. 79(2)(d), files this Supplemental Motion for

Reconsideration on this Court’s Own Motion and in support thereof shows

this Court the following:

              STATEMENT OF THE CASE AND PROCEDURAL HISTORY

       The statement of the case, its procedural history, and disposition

may be found in Ex parte
                   parte Robbins,
                         Robbins ___ S.W.3d ___ 2014 WL 6751684

(Tex.Crim.App. Nov. 26, 2014). Simply put, this Court granted Applicant

habeas corpus relief in a 5-4 decision, with six different members of this


                                    1A
Court issuing separate opinions. Two days before its motion for rehearing

was due, the State filed a request for an extension asking for an additional

30 days to do so. Less than 24 hours after Applicant’s motion objecting to

the State’s request was filed, this Court, over the dissents of Judges Price,

Johnson, Cochran and Alcala, gave the State until December 18, 2014 to

file its motion for rehearing, noting that no additional extensions would

be entertained. The State’s motion has been pending ever since.1

                                         JURISDICTION

       This Court, on its own initiative, may reconsider a prior denial of

habeas corpus relief.             Ex parte Moussazadeh,
                                           Moussazadeh 361 S.W.3d 684, 687

(Tex.Crim.App. 2012).

      GROUND FOR RECONSIDERATION ON THIS COURT’S OWN MOTION

               Applicant is entitled to habeas corpus relief
               because he was denied a fundamentally fair trial
               with an accurate result.

                              ARGUMENT AND AUTHORITIES

       On January 1, 2015, three new members of this Court took their

       1
          By contrast, two motions for rehearing filed by the State in cases which it lost in late 2014
were acted on with relative alacrity. In Cameron v. State, PD-1427-13, a 6-3 decision, the State’s
motion for rehearing was filed on November 7, 2014 and granted on January 28, 2015. And, in State
v. Villarreal, PD-0306-14, a 5-4 decision, the State’s amended motion for rehearing was filed on
December 19, 2014 and granted on February 25, 2015.

                                                  2
seats, replacing the three members of the Court, constituting 3/5 of the

majority in Robbins II.
                    II The three new members have undoubtedly poured

over the briefs of the parties, the many amicus briefs filed on Applicant’s

behalf, the oral argument recording, the State’s motion for rehearing, and

the responses thereto filed by Applicant and his amicus.          But it is

certainly possible that the newest members may not have realized that a

motion for reconsideration of Robbins I on this Court’s own motion was

filed on November 4, 2013, one never acted on given the Court’s grant of

relief in Robbins II.
                  II

     This motion is filed to not only bring Applicant’s original motion for

reconsideration on its own motion to the attention of the Court, but to

provide it with both the opportunity and the vehicle for it to honor what

four judges in Robbins I and five judges in Robbins II have made clear:

           “[I]f the criminal justice system – even when its
           procedures were fairly followed – reaches a
           patently inaccurate result ... the judicial system
           has an obligation to set things straight. Our
           criminal justice system makes two promises to its
           citizens: a fundamentally fair trial and an accurate
           result. If either of those two promises are not met,
           the criminal justice system itself falls into
           disrepute and will eventually be disregarded.”

         Thompson 153 S.W.3d 420, 421 (Tex.Crim.App. 2005)(Cochran,
Ex parte Thompson,
                                     3
J., joined by Holcomb, J., concurring); see also Ex parte Henderson,
                                                          Henderson 384

S.W.3d at 850 (Cochran, J., concurring)(“I agree that applicant did not

receive a fundamentally fair trial based upon reliable scientific

evidence.”). Because Applicant’s trial was not fair and did not produce a

reliable result, the Court, three members of which did not participate in

either Robbins I or Robbins II,
                            II should now reconsider its earlier denial of

relief in Robbins I and conclude that Applicant is entitled to a new trial.

                           PRAYER FOR RELIEF

     Applicant prays that this Court grant this motion for reconsideration

on its own motion in Robbins I in the event it grants rehearing in Robbins

II,
II grant the relief herein requested, and, for all the reasons previously

stated, deny the State’s motion for rehearing in Robbins II.
                                                         II

                                         RESPECTFULLY SUBMITTED,

                                         /s/ Brian W. Wice
                                         ______________________________
                                         BRIAN W. WICE
                                         440 Louisiana Suite 900
                                         Houston, Texas 77002-1635
                                         (713) 524-9922 PHONE
                                         (713) 236-7768 FAX
                                         Bar No. 21417800

                                         COUNSEL FOR APPLICANT
                                         Neal Hampton Robbins
                                     4
                      CERTIFICATE OF SERVICE

        Pursuant to TEX.R.APP.P.
                             .P 9.5(d), this document was served Bill

Delmore of the Montgomery County District Attorney’s Office, 301 North

Thompson, Conroe, Texas, 77301, and on State Prosecuting Attorney Lisa

McMinn, P.O. Box 130046, Austin, Texas, 78711, by e-filing on April 24,

2015.


                                       /s/ Brian W. Wice
                                       _________________________________
                                       BRIAN W. WICE




                                   5